Citation Nr: 1826731	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for ischemic heart disease, to include arteriosclerotic heart disease and to include as due to herbicide agent exposure.

5.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from June 1971 to December 1977.  He had service in Korea from January 1972 to March 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012, November 2013, and February 2014 rating decisions of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).

The August 2012 rating decision granted service connection for anxiety disorder NOS (claimed as depression) and assigned an evaluation of 30 percent effective January 21, 2010.  The appellant timely appealed the August 2012 decision with a notice of disagreement received by VA in July 2013.  After the RO issued a statement of the case in October 2013, the appeal was perfected with the timely filing of a substantive appeal in the following month.

The November 2013 rating decision denied TDIU.  The appellant timely appealed the decision with a notice of disagreement received by VA in February 2014.  After the RO issued a statement of the case in May 2015, the appeal was perfected with the timely filing of a substantive appeal in the same month.

The February 2014 rating decision maintained the denials of service connection for ischemic heart disease and diabetes mellitus, type II due to lack of new and material evidence.  The appellant timely appealed the decision with a notice of disagreement received by VA in March 2014.  After the RO issued a statement of the case in March 2015, the appeal was perfected with the timely filing of a VA Form 9 (Appeal to Board of Veterans' Appeals) in April 2015.  In the April 2015 
VA Form 9, the appellant did not check any of the boxes pertaining to whether he does not want a Board hearing or if he wants a Board hearing by live videoconference, in Washington, DC, or at the RO.  Nevertheless, in a VA Form 9 filed in May 2015, the appellant appealed the issues of service connection for ischemic heart disease and diabetes mellitus type II and expressly indicated that he does not want a Board hearing.  Based on this latest communication from the appellant on whether he wishes to attend a Board hearing, the Board finds that the there is no pending hearing request in this appeal.

In May 2015, the appellant filed a claim for increased ratings for his left ankle fracture with traumatic arthritis and his left knee degenerative arthritis, post total knee replacement.  In July 2015, the RO issued a rating decision and a "supplemental statement of the case" that continued the Veteran's left ankle and left knee disability ratings.  No notice of disagreement was filed by the appellant.  The agency of original jurisdiction (AOJ) is advised that the Board does not have jurisdiction over the claims, and is advised to issue a new rating decision for the May 2015 claim for both increased rating claims and allow the Veteran the proper time to file a notice of disagreement.

Additionally, in a May 2015 statement, the appellant appears to have raised the issue of entitlement to service connection for Alzheimer's disease, to include as secondary to his service-connected anxiety disorder NOS.  The appellant is advised that the statements do not meet the standards of an intent to file, 38 C.F.R. § 3.155(b) (2017), or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the appellant as to the procedures required for filing a claim for VA benefits.

The issues of entitlement to a higher initial disability rating for anxiety disorder NOS and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Service connection for diabetes mellitus, claimed as due to herbicide agent exposure including Agent Orange, was denied in a final June 2013 Board decision.

2.  Since the last final June 2013 Board decision that denied service connection for diabetes mellitus, claimed as due to herbicide agent exposure including Agent Orange, VA received evidence that is new and material with respect to the claim.

3.  Service connection for ischemic heart disease, claimed as due to herbicide agent exposure including Agent Orange, was denied in a final June 2013 Board decision.

4.  Since the last final June 2013 Board decision that denied service connection for ischemic heart disease, claimed as due to herbicide agent exposure including Agent Orange, VA received evidence that is new and material with respect to the claim.

5.  The competent and probative evidence shows that the Veteran has current diabetes mellitus.

6.  The competent and probative evidence shows that the Veteran has current ischemic heart disease, to include arteriosclerotic heart disease.

7.  The competent and probative evidence shows that the Veteran was not stationed at or near the Korean Demilitarized Zone (DMZ).

8.  The weight of the competent and probative evidence is against a finding that the Veteran's current diabetes mellitus was manifested during service or within one year of separation from service, or that it was otherwise due to active service, to include exposure to an herbicide agent.

9.  The weight of the competent and probative evidence is against a finding that the Veteran's current ischemic heart disease, to include arteriosclerotic heart disease, was manifested during service or within one year of separation from service, or that it was otherwise due to active service, to include exposure to an herbicide agent.

CONCLUSIONS OF LAW

1.  The June 2013 Board decision that denied service connection for diabetes mellitus, claimed as due to herbicide agent exposure including Agent Orange, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100.

2.  Since the June 2013 Board decision, new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The June 2013 Board decision that denied service connection for ischemic heart disease, claimed as due to herbicide agent exposure including Agent Orange, is final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

4.  Since the June 2013 Board decision, new and material evidence has been received to reopen the previously denied claim of service connection for ischemic heart disease.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for service connection for diabetes mellitus, to include as due to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6.  The criteria for service connection for ischemic heart disease, to include arteriosclerotic heart disease and to include as due to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112-13, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received such that the petitions to reopen the claims of entitlement to service connection for diabetes mellitus and entitlement to service connection for ischemic heart disease are granted.

The appellant contends that he is entitled to service connection for diabetes mellitus and to service connection for ischemic heart disease.  After reviewing the pertinent evidence of record, the Board finds that although the competent and probative evidence shows that the Veteran has current diabetes mellitus and current ischemic heart disease, the weight of the competent and probative evidence is against a finding that his diabetes mellitus or ischemic heart disease (to include arteriosclerotic heart disease) was manifested during service or within one year of separation from service, or that either disability was otherwise due to active service, to include exposure to an herbicide agent.  The competent and probative evidence also shows that the Veteran was not stationed at or near the Korean DMZ.  Thus, the Board denies the claims of service connection.

The reasons and bases for this decision will be explained below.

I.  Duty to Notify and Assist the Veteran

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the petitions to reopen the claims of entitlement to service connection for diabetes mellitus and ischemic heart disease, a discussion on the Board's compliance with VA's duties regarding the petitions to reopen is moot.

Additionally, the Board has considered the issues of entitlement to service connection for diabetes mellitus and entitlement to service connection for ischemic heart disease and decided on the matters on the merits based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties with respect to those issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal for these matters.

II.  Petitions to Reopen Service Connection Claims

A.  Jurisdiction

The March 2015 statement of the case effectively reopened the Veteran's claims of service connection for diabetes mellitus and service connection for ischemic heart disease.  Nevertheless, the issue of whether new and material evidence has been presented for each claim must be determined by the Board de novo, as the matter is a jurisdictional issue that the Board must address.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

B.  Legal Principles

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

C.  Analyses

With respect to the claim of entitlement to service connection for diabetes mellitus, the claim is reopened because, since the final June 2013 Board decision denying service connection, new and material evidence has been received.

The Board issued a decision in June 2013 that denied the Veteran's claim of service connection for diabetes mellitus.  The Board found that there was no evidence of a current diagnosed disability of diabetes mellitus.  Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. § 20.1100(a).  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.

Since the last final June 2013 Board denial, primary care records from October 2013 have reflected a new diagnosis of diabetes.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the previously denied claim:  a current disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for diabetes mellitus is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

With respect to the claim of entitlement to service connection for ischemic heart disease, the claim is reopened because, since the final June 2013 Board decision denying service connection, new and material evidence has been received.

The Board's June 2013 decision denied the Veteran's claim of service connection for ischemic heart disease.  It found that the evidence showed a current diagnosis of ischemic heart disease.  It also found, among other things, that the Veteran was not stationed at or near the Korean DMZ.  As noted above, the 2013 Board decision is now final.  38 C.F.R. § 20.1100(a).  

Since the last June 2013 Board denial, the Veteran submitted a lay statement in October 2013 from D.S. D.S. indicated that he served with the Veteran in Korea in 1971 and 1972 and that during that time they had been stationed at the Korean DMZ on many occasions.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the previously denied claim:  service between April 1, 1968 and August 31, 1971 in a unit that operated in the Korean DMZ. Therefore, the Board finds that new and material evidence has been received and the claim of service connection for ischemic heart disease is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

A.  General Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

B.  Analysis

The evidence reflects that the Veteran has current diabetes mellitus.  As noted earlier, primary care records from October 2013 have reflected a new diagnosis of diabetes.  Moreover, VA treatment records show that the Veteran has currently diagnosed arteriosclerotic heart disease and ischemic heart disease.  VA treatment records show that arteriosclerotic heart disease was diagnosed in November 2006.  A November 2006 stress test was suggestive of ischemia.  A December 2011 Ischemic Heart Disease Disability Benefits Questionnaire completed by the Veteran's VA physician confirms that the Veteran has a currently diagnosed ischemic heart disease, first diagnosed in November 2010.  Therefore, the first element of service connection, a current disability, has been satisfied for both disabilities.

Diabetes mellitus and arteriosclerotic heart disease are considered chronic diseases under 38 C.F.R. § 3.309(a).  With a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology is only permitted for the conditions, such as diabetes and cardiovascular conditions, listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (2013).

With respect to diabetes mellitus and arteriosclerotic heart disease, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).  The evidence weighs against a finding of any manifestation of either disability within this timeframe and accordingly an award of service connection on a presumptive basis is not warranted here.  Therefore, the Board finds that the competent evidence weights against an award of service connection based on continuity of symptoms, as permitted under Walker for diabetes mellitus and arteriosclerotic heart disease, is not supported in this case.  708 F.3d at 1338-40.

With regard to claimed herbicide exposure during service, the Veteran's 
DD Form 214 and personnel records show that he served in Korea from January 1972 to March 1973.  The Veteran does not allege that he had service in the Republic of Vietnam, but instead contends that he was exposed to Agent Orange while stationed in the Korean DMZ.  However, the evidence of record does not reflect that the Veteran served at the Korean DMZ, and the evidence of record fails to confirm exposure to a qualifying herbicide agent in Korea to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the Korean DMZ, or Thailand.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, pt. IV, subpart ii, ch. 1, Sec. H, ¶ 7.a (last updated Mar. 27, 2018).  An August 2012 memorandum from the RO's Military Records Specialist shows that it was not possible to corroborate the Veteran's claimed Agent Orange exposure.  A June 2012 response from the National Personnel Records Center to an inquiry for exposure to herbicides outside of the Republic of Vietnam indicates that there are no records showing that the Veteran was exposed to herbicides in service.  A June 2012 response to a Joint Services Records Research Center (JSRRC) inquiry shows that the Veteran's unit was not stationed within the Korean DMZ at the time he claims to have been exposed to Agent Orange.  Instead, the JSRRC response shows that the unit histories dated from 1971 to 1973 submitted by the 1st Battalion, 15th Field Artillery and its higher headquarters document that the Veteran's unit was stationed at Camp Stanley located approximately ten miles from the DMZ.  Unit histories dated from 1971 to 1973 did not document the use, storage, spraying, or transportation of herbicides, and they do not document any specific duties performed by the 1st Battalion, 15th Field Artillery along the Korean DMZ.  Furthermore, the JSRRC response indicates that while the 1st Battalion, 15th Field Artillery was on a list of units identified by the U.S. Department of Defense as having operated in an area in or near the Korean DMZ, the Veteran was not stationed at this unit within the required time period where the unit was located in or near the DMZ.  Subsequently, in February 2014, a VA Military Records Specialist produced a memo making a formal finding of inability to verify herbicide exposure in Korea.

In a September 2013 statement, the Veteran indicated that he rotated every two weeks to and from Camp Stanley to the DMZ.  Moreover, as noted earlier, the Veteran submitted a lay statement in October 2013 from D.S., who indicated that he served with the Veteran in Korea in 1971 and 1972 and that during that time they had been stationed at the Korean DMZ on many occasions.  However, the probative value of the service personnel records outweighs the competent lay statements.  The places greater weight on the service records, to include as reviewed by the JSRRC, as they were created contemporaneously and for the purpose of documenting the location and activities of the unit. 

The Veteran also submitted several lay statements from other veterans or veteran's relatives, in October 2013 and November 2015, indicating when those veterans served in the Korean DMZ during various periods.  The Board assigns little probative value to those statements because they do not pertain to periods when the Veteran served in Korea, or during periods when his unit was in the Korean DMZ but he was not assigned to Korean service at the time.

Indeed, service personnel records reflect that the Veteran had foreign service in the Korea from January 1972 to March 1973, but do not confirm any duty assignments in the Korean DMZ.  Service treatment records also indicate that the Veteran was located at Camp Stanley from 1972 to 1973.  Clinical treatment reports dated during this time show that the Veteran was seen frequently at the Camp Stanley Dispensary and that he was referred to the U.S. Army Hospital in Seoul for treatment of his ankle. Service treatment records do not reflect any reports or complaints related to the alleged herbicide exposure or endocrine system or cardiovascular disorders.  The VA has not been able to verify in-fact herbicide exposure in Korea.

In a June 2012 statement, the Veteran contended that he was assigned to the 1st Battalion, 15th Field Artillery on the DMZ.  He reported that he performed rotations along the DMZ with his unit from March to May 1992.  The Veteran is competent to describe exposure an herbicide agent in service and he is competent to describe service in the DMZ; however, the Board finds that the Veteran has not identified a specific incident of exposure in this case, and, due to discrepancies in the Veteran's statements and due to the lack of corroborating evidence in official documents, the Board finds that the Veteran's lay statements with regard service in the DMZ are not credible.  In that regard, during the course of a January 2011 VA psychiatric examination, the Veteran reported that he was stationed at Camp Stanley in Korea, and not in the DMZ as he has asserted in statements made in support of his claim.  JSRRC correspondence shows that the Veteran's unit was stationed at Camp Stanley and not in the DMZ and unit histories do not document any specific duties performed by the 1st Battalion, 15th Field Artillery along the DMZ during the Veteran's period of service.  While the Veteran contends in multiple lay statements, to include statements offered to VA health care providers, that he was exposed to Agent Orange in the Korean DMZ, the Board finds that weight of the relevant evidence, to include evidence provided by the RO's Military Records Specialist, the NPRC, and the JSRRC, which show that the Veteran was not exposed to an herbicide agent while stationed in Korea and that he was not stationed in the DMZ, outweigh the Veteran's recent statements with regard to exposure made for VA compensation purposes, which the Board finds are not credible.

In a September 2012 statement, the Veteran contends that dioxin, present in Agent Orange, is endurable in the environment and that the half-life of dioxin in the surface layer of the soil is very long.  The Veteran submitted research articles on Agent Orange and other qualifying herbicide agents in support of his contention that which identify the half-life of dioxin as ranging from 9 to 25 years.  The Veteran also submitted an article regarding an Agent Orange ruling at the Korean DMZ.  While the Veteran's September 2012 statement, supported by research articles, shows that dioxin remains present in the environment for many years, the weight of the evidence establishes that the Veteran was not stationed in an area in Korea where Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 was used.  Thus, the Board places little weight, if any, on the submitted research articles.  As such, they do not establish the Veteran's in-fact exposure to an herbicide agent in Korea.

The Veteran submitted copies of a January 2010 and January 2017 VA ophthalmology notes in support of his claim. The notes indicate that the Veteran was stationed on the Korean DMZ in 1972 or 1973 in an area that had been cleared in 1968 or 1969 via Agent Orange/dioxin which had a half-life of 7 to 11 years.  The ophthalmologist stated that the Veteran would have been exposed to the herbicide during the assignment, which could possibly contribute to impaired glucose status.  The Board finds that the opinions with regard to the Veteran's exposure are not probative and appears to be based solely on an inaccurate history of herbicide exposure as provided by the Veteran, which the Board has found not to be credible.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The opinions are based on the Veteran's reported history of being stationed in the Korean DMZ in 1972 or 1973; however, the Board has found that the Veteran was not stationed in the Korean DMZ during this time period based on findings from personnel records, service treatment records, and unit histories which do not document any specific duties performed by the Veteran's unit along the DMZ during his period of service.  For these reasons, the Board finds that the January 2010 and January 2017 VA ophthalmology notes are not probative in establishing either exposure to an herbicide agent in service or in establishing a link between any alleged exposure and a currently claimed disability.

The Veteran's DD Form 214, service treatment records, personnel records, and a search of the Veteran's unit history through the NPRC and JSRRC all failed to confirm any herbicide exposure in Korea or duty in the Korean DMZ.  The Board finds that, in the context of reported inconsistencies by the Veteran with respect to where he served, the lack of corroborating evidence in the official records also weighs against a finding of in-service herbicide exposure.  The Board finds that the evidence provided from the official sources, to include the service treatment records, service personnel records, and information provided by the NPRC and JSRRC, outweigh the inconsistent lay statements provided by the Veteran. Absent service in the DMZ, the Board finds that research articles provided by the Veteran and January 2010 and January 2017 VA ophthalmologist statements fail to support the Veteran's alleged herbicide exposure in Korea.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As noted earlier, the evidence reflects that the Veteran has current diabetes mellitus and ischemic heart disease.  The Board finds, however, that the Veteran did not sustain an injury or disease of the endocrine or cardiovascular system in service.  Service treatment records do not reflect any symptoms related to the endocrine system or ischemic heart disease in service.

The evidence of record does not include competent, credible, and probative evidence which relates currently diagnosed diabetes mellitus, arteriosclerotic heart disease, or ischemic heart disease to the Veteran's period of service.  The Veteran submitted statements indicating his diabetes mellitus and ischemic heart disease are due to exposure to an herbicide agent (e.g., an April 2015 statement).  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation for most disabilities.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran contends that diabetes mellitus and heart disease are related to Agent Orange exposure in service, as a layperson he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion, to include matter involving the endocrine and cardiovascular systems.  Such an opinion would require an understanding of both the complex chemical effects of an herbicide agent as well as its causative effect on the unseen and complex cardiovascular system.  Likewise, the Veteran is not competent in identifying exposure to herbicide against, such as Agent Orange, in service, which he claims is the cause of diabetes mellitus and ischemic heart disease.  See Jandreau, 492 F.3d at 1377.

The Board finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's diabetes mellitus or ischemic heart disease and his service.  Service connection for diabetes mellitus and ischemic heart disease, to include arteriosclerotic heart disease, is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of diabetes mellitus or ischemic heart disease since service, and relationship of either disability to service, the claims must be denied, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for ischemic heart disease is granted.

Service connection for diabetes mellitus, to include as due to herbicide agent exposure, is denied.

Service connection for ischemic heart disease, to include arteriosclerotic heart disease and to include as due to herbicide agent exposure, is denied.



REMAND

The Board finds that additional development is necessary before it can adjudicate the issues of entitlement to an initial disability rating in excess of 30 percent for anxiety disorder NOS and entitlement to TDIU.

In a May 2015 statement, the Veteran indicated that he is seeing a clinical psychologist, Dr. S.D.S., two times per month.  However, the claims file does not contain records of treatment by Dr. S.D.S., and attempts to obtain treatment records from S.D.S. are not of record.  Because those medical records pertain to the severity of the Veteran's anxiety disorder NOS, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.  Moreover, treatment records from M.S. from November 2014 should be obtained.

Moreover, the latest VA psychological examination was conducted in April 2015.  Since then, the Veteran indicated in a May 2015 statement that his disability has been worsening, to include a change in his relationship with his spouse from positive (as indicated in the April 2015 examination) to a "breaking point"-in fact, the claims file reflects a subsequent divorce reported in October 2017.  Furthermore, the Veteran indicated that he now hardly sees his siblings.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of the anxiety disorder NOS.  38 C.F.R. § 3.327(a).

As the Board is remanding the issue of entitlement to a higher disability rating for anxiety disorder NOS, the matter of entitlement to TDIU must be remanded because the claims are intertwined.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since November 2014, including Dr. M.S and Dr. S.D.S., as appropriate.  As many attempts should be made as necessary to obtain the VA records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  

Moreover, notify the appellant that he may submit 
VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including Dr. S.D.S., if applicable, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA. 

Also, request the Veteran to complete an updated VA Form 21-8940, if he wishes.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination so as to assess the current severity of the anxiety disorder NOS.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

The examiner should assess the Veteran using the diagnostic criteria under the DSM-5 criteria only.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


